DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s)  19 is/are objected to because of the following informalities: 
line 2 “the ramp or steps a recess” should be changed to read-- the ramp or steps includes a recess --.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A storage for storing liquids, solids, or both. 
A bathroom sensor 
Heater 
Nozzles 
The spill preventer includes holes 
The ramp or steps include A recess that holds the cleaning system
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12, 13, 15 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the connection system”. There is a lack of antecedent basis. It appears that claim 12 was intended to dependent on claim 11 instead of claim 10. 
Claim 13 recites “the one or more modular parts”. There is a lack of antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-7, 10-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. herein Jiang (US8544418B2) in view of Thompson(US 20030075115 A1).
For claim 1, Jiang teaches:
A kennel comprising: (abstract and figs)
 a) a feeding system including (Fig 1-3)
: i) one or more water bowls; (Fig 4, Ref 48)
 ii) one or more water storage in communication with the one or more water bowls; (Fig 4, Ref 43)
 iii) one or more food bowls; (Fig 3, Ref 29)
and iv) one or more food storage in communication with the one or more food bowls; (Fig 2, Ref 23)
 b) a communication system including: (col 7, ln 52-54)
 i) one or more cameras; (col 7, ln 52-54)
 ii) one or more speakers; (col 7, ln 52-54)
 iii) one or more microphones; (col 7, ln 52-54)
or iv) a combination of (i), (ii), and (iii); (col 7, ln 52-54)
 c) an entry system (Fig 1, Ref 7)
and d) a remote device including an application that is in communication with the kennel so that a user can control the feeding system, the communication system, the entry system, or a combination thereof. (Fig 7, col 4, ln 7-18)
Jiang doesn’t disclose: 
c) an entry system including: a cleaning system; 
Qin teaches:
a kennel (abstract)
an entry system including: a cleaning system (Figs 3-4, para0019-0020, 0023)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jian such that it comprises an entry system and a cleaning system as taught by Qin to clean the foot of the animal as it enters and leaves the dwelling (abstract). 
For claim 2, Jiang further teaches:
comprising a bathroom system. (Fig 5, col 4, ln 34- col5, ln23)
For claim 3, Jiang further teaches:
wherein the bathroom system is movable between a stored position and a deployed position. (Fig 1, shows all the systems removably attached to the body 1, alternatively 
For claim 4, Jiang further teaches:
wherein the bathroom system includes a tray that an animal uses to go to the bathroom (Fig 1, 5, see tray “fixed position” that animal uses col 4, ln 34- col5, ln23 )
and a storage for storing liquids, solids, or both. (Fig 5, ref 53)
For claim 5, Jiang further teaches:
wherein the storage includes a bathroom sensor that monitors a level within the storage. (Fig 5, Ref 85 col 4, ln 34- col5, ln23)
For claim 6, Jiang further teaches:
wherein the bathroom sensor is in communication with the application. (claim 1)
For claim 7, Jiang further teaches:
comprising a sanitizing system that cleans, sanitizes, or both the one or more water bowls, the one or more food bowls, a bathroom system, or combination thereof. (Fig 6, col ln 26-40)
For claim 10, Jiang further teaches:
wherein the sanitizing system is in communication with the application so that a user can remotely sanitize. (col 6, ln 36-40)
For claim 11, Jiang further teaches:
comprising a connection system. (Fig 2, Ref 22)
For claim 12, Jiang further teaches:
wherein the connection system includes one or more connectors that connect the kennel to one or more other kennels or one or more modular parts. (Fig 2-4, Ref 22+32+42)
For claim 13, Jiang further teaches:
wherein the one or more modular parts are a bathroom system, a sanitizing system, the entry system, the communication system, the feeding system, or a combination thereof. (Fig 2-4, 42+22+32)
For claim 14, Jiang further teaches:
comprising a spill preventor that houses the one or more food bowls, the one or more water bowls, or both. (Fig 2-4, see the walls of 48+29+39 that serve to prevent the content from spilling)
For claim 15, Jiang further teaches:
wherein the spill preventor includes holes that catch water, food, crumbs, or a combination thereof. (see the top hole of 48+28+39 that catches the content that is lowered from 43+33+23)
For claim 16, Jiang further teaches:
wherein walls of the spill preventor are angled so that food water, crumbs, or a combination thereof are redirected into the one or more water bowls, the one or more food bowls, or both respectively. (Fig 2-4, see the walls of 48+29+39 that serve to redirect food back into the bowl)
For claim 19, Jiang doesn’t teach but Thompson teaches:
wherein the entry system comprises a ramp or steps and the ramp or steps a recess that holds the cleaning system. (Figs 3-4, para0019-0020, 0023
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jian such that it comprises an entry system as taught by Qin to clean the foot of the animal as it enters and leaves the dwelling (abstract). 
Claim(s) 8-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. herein Jiang (US8544418B2) in view of Thompson(US 20030075115 A1) and in view of Liu (US 20190357495 A1).
For claim 8, Jiang as modified doesn’t teach:
wherein the sanitizing system includes a heater that heats a fluid to sanitize. 
Liu teaches:
A kennel (abstract and figs)
wherein the sanitizing system includes a heater that heats a fluid to sanitize. (para0029)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sanitizing system of Jiang as modified such that it comprises a heater that heats a fluid to sanitize as taught by Liu to clean with hot water to quickly wash away a lot of dirt and oil stains which are not easy to wash by cold water, greatly improving the cleaning efficiency and achieving high temperature germicidal effect (para0029). 
For claim 9, Jiang doesn’t teach but Liu further teaches:
wherein the sanitizing system includes nozzles that distribute steam.(para0030,0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sanitizing system of Jiang as modified such that it comprises nozzles as taught by Liu 
For claim 17, Jiang doesn’t teach but Liu further teaches:
comprising a fan in a wall of kennel. (Fig 1, Ref 18, para0032)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified such that it comprises a fan as taught by Liu to remove the dirty air in the kennel (para0032). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. herein Jiang (US8544418B2) in view of Thompson(US 20030075115 A1) and in view of Suzuki et al. herein Suzuki (JP 2019106971 A).
For claim 18, Jiang as modified doesn’t teach:
comprising a transparent window, a transparent door, or both and the transparent window, the transparent door, or both include a photochromic dye and adjust in tint when exposed to sunlight. 
Suzuki teaches:
A kennel (abstract and figs)
comprising a transparent window, a transparent door, or both and the transparent window, the transparent door, or both include a photochromic dye and adjust in tint when exposed to sunlight. (abstract, para0009)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified such that it comprises a transparent window with a . 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. herein Jiang (US8544418B2) in view of Thompson(US 20030075115 A1) and in view of Yu (CN 108464249 A).
For claim 20, Jiang as modified doesn’t teach:
comprising an open button having one or more biometric sensors that only permit entry of an animal keyed to the one or more biometric sensors.
Yu teaches:
A kennel 
comprising an open button having one or more biometric sensors that only permit entry of an animal keyed to the one or more biometric sensors. (Fig 1, “biological identification lock” “pet RFID scan lock”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified such that it comprises an open button as taught by Yu to provide for a highly secure and reliable lock system. 
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080121188 A1 discloses a foldable pet kennel. 
US 20160106056 A1 discloses a multifunctional pet kennel. 
US 20210392849 A1 discloses a wall affixed collapsible kennel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SHADA ALGHAILANI					/DAVID J PARSLEY/                                                                                          Examiner						Primary Examiner, Art Unit 3643                                                                                                           
Art Unit 3643